 

Exhibit 10.3

 

 

EMPLOYMENT AGREEMENT

ENTERED INTO as of July 28th, 2015 (the “Effective Date”).

BETWEEN:

BIOAMBER INC., a corporation duly incorporated in Delaware, having a corporate
office located at 1250 Rene-Levesque West, Suite 4310, Montreal, Quebec, Canada
H3B 4W8, represented for the purposes hereof by Jean-Francois Huc, its Chief
Executive Officer, duly authorized as he so declares;

(hereinafter referred to as the "Corporation")

AND:

MS. ANDREW P. ASHWORTH, residing and domiciled at 28 Wren Field Lane, Pittsford,
New York, 14534;

(hereinafter referred to as the "Employee")

 

WHEREAS the Corporation wishes to employ the Employee as its Chief Financial
Officer;

WHEREAS the Employee wishes to act as the Corporation’s Chief Financial Officer;

THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

1.

EMPLOYMENT

 

1.1.

The Employee shall serve as Chief Financial Officer of the Corporation, and
perform the functions and duties attached to such position in all of the
Corporation’s sectors of activity, as well as the tasks and duties that the
Chief Executive Officer of the Corporation may delegate to him from time to
time.  The Employee will report to the Chief Executive Officer of the
Corporation.

 

1.2.

Upon the termination date of Mr. François Laurin’s employment with the
Corporation, the Employee will also become an officer of the Corporation,
holding the title of “Chief Financial Officer”, until his successor is duly
elected and qualified, or until his earlier death, resignation or removal from
such offices by the Board or the Chief Executive Officer.  During the Employee’s
tenure as the Corporation’s Chief Financial Officer, the Employee shall be the
Corporation’s principal financial officer and principal accounting officer.

-1-

 

--------------------------------------------------------------------------------

 

2.

REMUNERATION 

 

2.1.

In consideration of the Employee’s services pursuant to this Agreement, the
Corporation shall:

 

2.1.1.

pay to the Employee, US$23,333.33 per month which annualizes to US$280,000.00,
as annual gross base salary, payable in accordance with the Corporation's
remuneration policy;

 

2.1.2.

pay to the Employee, in the first quarter of each fiscal year, a cash bonus
equal to up to 40% of the base salary provided in Section 2.1.1 as paid to the
Employee for the previous year, based on the Employee’s and the Corporation’s
performance during the previous fiscal year, such performance evaluation and
bonus determination being at the discretion of the Board of Directors of the
Corporation.  For clarity, the Employee will be entitled to receive a bonus,
calculated on a pro rata basis, for the portion of the fiscal year during which
this Agreement is terminated, according to the terms described in this Section
2.1.2.

3.

STOCK OPTIONS

 

3.1.

The Corporation hereby confirms that the Employee has been granted 20,000
options pursuant to the Corporation’s Stock Option and Incentive Plan, giving
the Employee the right to acquire 20,000 shares of Common Stock of the
Corporation at a price per share to be determined in accordance with the terms
of the Equity Grant Award Policy of the Corporation, vesting as follows: 100% of
these options will vest upon the termination of this Agreement, the whole
according to and subject to the terms and conditions of the Corporation’s Stock
Option and Incentive Plan, its other applicable policies and the applicable
rules and regulations of the Securities and Exchange Commission and of the New
York Stock Exchange.

 

3.2.

The Corporation also confirms to the Employee that all options that were
exercisable when the Employee retired as Chief Financial Officer of the
Corporation in December 2014 and the 20,000 options granted pursuant to Section
3.1 of this Agreement will be exercisable until December 31, 2018, irrespective
of the date of termination of this Agreement.

4.

FRINGE BENEFITS

 

4.1

The Employee shall be entitled, as an employee of the Corporation, to the
insurance and benefits approved from time to time by the Board of Directors of
the Corporation, if eligibility requirements are met.

  

5.

EXPENSES

 

5.1.

The Corporation agrees to reimburse the Employee, for all the reasonable fees,

-2-

 

--------------------------------------------------------------------------------

 

 

expenses and disbursements incurred by him in the performance of his duties, on
behalf and for the benefit of the Corporation.  The Employee shall submit to the
Corporation a periodic report together with supporting documents concerning the
fees, disbursements and expenses incurred by him in the performance of his
duties during the said period. 

6.

UNDERTAKINGS OF THE EMPLOYEE

 

6.1.

The Employee undertakes, during the term of this Agreement:

 

6.1.1.

on a full-time basis, to devote and to use all his efforts and professional
knowledge in the exercise of his functions; and

 

6.1.2.

to act at all times within the scope of his employment and in the best interests
of the Corporation, to perform his duties to the best of his ability,
faithfully, honestly and diligently and to conform at all times to the
instructions and directives that may be given to him by the Chief Executive
Officer of the Corporation.

7.

INTELLECTUAL PROPERTY

 

7.1.

The Employee hereby:

 

7.1.1.

transfers and assigns to the Corporation, without any compensation other than
the remuneration provided in Section 2 hereof, all property rights he might own
on all documents or works done by the Employee, alone or in collaboration, in
the framework of the services rendered pursuant to this Agreement (the “Works”),
and more particularly, but without limitation, all property rights on any
material support of the Works and all intellectual property rights on the Works;

 

7.1.2.

renounces to any right, and more particularly, but without limitation, to any
intellectual property rights which may arise during the execution of the Works,
including any moral rights; and

 

7.1.3.

agrees that the Corporation may dispose of or modify the Works and the rights
pertaining to the Works, at its sole discretion, and without any obligation on
its part to consult, notify or compensate the Employee.

 

 

 

 

 

-3-

 

--------------------------------------------------------------------------------

 

8.

VACATION 

 

8.1.

The Employee shall be entitled to two weeks of vacation for the initial term of
this Agreement, and then shall be entitled to two days of vacation for each
month during which this Agreement may be renewed according to Section 9 hereof.,
the duration of which and the dates of which shall be established reasonably and
professionally managed by the Employee taking into account his functions and
duties.

9.

TERM

 

9.1.

This Agreement shall take effect on the Effective Date and continue in force for
a period of six (6) months thereafter.  This Agreement may then be extended for
additional period(s) of one (1) month each, at the Corporation’s option,
provided the Corporation notifies the Employees of such at least two (2) weeks
before the expiry of the initial term of this Agreement and of any extension
thereof.

 

9.2.

This Agreement shall terminate:

 

9.2.1.

upon the termination of the employment of the Employee resulting from (i) the
commitment by the Employee of any act of embezzlement, fraud or similar conduct
involving the Corporation, and/or (ii) the commission of any indictable offence
by the Employee, and/or (iii) the persistent failure of Employee to perform his
duties hereunder after notices to do so by the Corporation, or

 

9.2.2.

upon the death of the Employee,

in any case without any severance payment in lieu of notice being due.

10.

CONFIDENTIALITY AND NON-COMPETITION

 

10.1.

The Employee agrees (i) that he shall not, as long as he is employed by the
Corporation and forever after employment ends, disclose and/or reveal in any
manner whatsoever and to whomever, confidential information obtained during his
employment on and about the business of the Corporation and its affiliated
companies, (ii) to maintain the confidentiality of this information and to
prevent any inopportune disclosure including but not limited to, information
regarding the financial situation of the Corporation and its affiliated
companies, their operations and their projects of operation, and undertakes not
to use for his own benefit or for purposes other than those of the Corporation
and its affiliated companies, to the detriment of the Corporation and its
affiliated companies, any information thus obtained.  The disclosure of
confidential information shall be restricted to the officers, directors and
shareholders and, on a need to know basis, employees, agents and professional
advisors of the Corporation and of its affiliated companies. Any confidentiality
undertaking made under this subsection shall continue to be in full force after
the termination of this Agreement. The confidentiality undertakings provided in
this section shall not apply to information that: i) is already known to the
Employee without having been obtained from the Corporation or its affiliated

-4-

 

--------------------------------------------------------------------------------

 

 

companies, directly or indirectly, ii) was in the public domain before its
disclosure to the Employee, iii) becomes in the public domain after its
disclosure to the Employee without breach of any obligation under this
Agreement, and iv) is required to be disclosed by operation of law or a judicial
order. 

 

 

10.2.

The Employee agrees, for so long as he is employed by the Corporation and, until
the expiry of a period of twelve (12) months thereafter, that he shall not,
directly or indirectly, alone or through a company, or jointly with any person,
firm, corporation, partnership, company or other business organization whether
as principal or as agent, mandater, mandatory, officer, partner, director,
employee, consultant, shareholder or in any other manner except for the benefit
and in the interests of the Corporation or its affiliated companies:

 

10.2.1.

encourage or attempt to bring any person employed by the Corporation or any of
its affiliated companies to leave his employment with the Corporation or its
affiliated companies; and

 

10.2.2.

be involved in or carry on a business engaged in, involved in or interested in
the Corporation’s current or future sectors of activities, being currently
related to the development, production and sale of biobased succinic acid and
butanediol products, within the territories in which the Corporation does
business; without limiting the preceding, the following entities will be deemed
to be involved in the Corporation’s sectors of activities for the purposes of
the application of this section 10.2: DSM, Roquette, Reverdia, Myriant, Corbion,
BASF, Succinity, Genomatica, PTT Group (including PTTMCC BioChem), Mitsubishi
Chemical Corporation and GranBio.

 

10.3.

The Employee acknowledges that his failure to respect his undertakings and
obligations mentioned in 10.1 and 10.2 would be detrimental to the Corporation
so as to justify, without prejudice to any other recourse of the Corporation, an
injunction and a seizure before judgment, all recourses of the Corporation being
cumulative and non-alternative.

 

10.4.

The Employee acknowledges and agrees that all the restrictions contained in 10.1
and 10.2 are reasonable and valid, in particular in respect of their duration,
their scope and the persons they affect, and that these restrictions are
essential in order to allow the Corporation and its affiliated companies to
adequately protect their position in the field in which they carry on business
and operate.

11.

ASSIGNMENT

 

11.1.

Except in the event of a merger or change in control involving the Corporation,
the Corporation may not transfer or assign in whole or in part its rights and
obligations hereunder without the prior written consent of the Employee. The
Employee may not transfer or assign in whole or in part its rights and
obligations hereunder.

-5-

 

--------------------------------------------------------------------------------

 

 

12.

PREAMBLE

 

12.1.

The preamble forms an integral part of this Agreement.

 

13.

NOTICES

 

13.1.

Any notice or other communication which is required or permitted to be given
hereunder shall be given in writing and shall be deemed properly given when
delivered to its recipient, either by bailiff, by courier, messenger or by mail,
or by fax, in which latter case said notice shall immediately thereafter be
confirmed by mail copy, when sent to the addresses set out on the first page
hereof.

 

13.2.

Any notice sent in accordance with this Agreement shall be deemed to be received
by its recipient at the time of its delivery, if delivered by courier, messenger
or by bailiff, or the fifth (5th) business day following its sending by mail, or
the business day after its sending by fax.  However, if ordinary postal or fax
service is interrupted and such interruption is by reason of force majeure, the
party sending said notice shall use a service that has not been interrupted or
send said notice by courier or messenger to ensure prompt delivery of same.  Any
change of address may be given in the manner above described.

14.

ARBITRATION PROVISION

 

14.1.

The parties understand that they would have had a right or opportunity to
litigate disputes through a court and to have a judge or jury decide their case,
but they choose to have any disputes resolved through arbitration.

 

14.2

The parties agree that any claim or dispute between them, and any claim by
either of them against any agent, employee, successor, or assign of the other,
including, to the full extent permitted by applicable law, third parties who are
not signatories to this agreement, whether related to this agreement or
otherwise, including past, present, and future claims and disputes, and
including any dispute as to the validity or applicability of this arbitration
clause, shall be resolved by binding arbitration administered by the National
Arbitration Forum under the Code of Procedure in effect when the claim is filed.

15.

GENERAL PROVISIONS

 

15.1.

The parties agree to sign all documents and to do all things required to give
effect to the provisions of this Agreement.

 

15.2.

All amounts referred to in this Agreement are so in US Dollars (US$).

-6-

 

--------------------------------------------------------------------------------

 

 

15.3.

The waiver by a party hereto to the breach of any provision of this Agreement by
the other party shall not prevent said party from exercising any of its rights
as a result of a subsequent breach of said provision or of any other provision
of this Agreement.  A waiver by a party to any provision of this Agreement shall
be made in writing; otherwise it shall not be deemed to be a waiver. 

 

15.4.

This Agreement expresses the entire agreement between the parties hereto with
respect to all matters contained herein and supersedes any other agreement,
proposal, representation, negotiation, oral or written, among the parties
concerning such matters.

 

15.5.

The headings and captions contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation hereof.

 

15.6.

The invalidity of all or any part of any section of this Agreement shall not
render invalid the remainder of that section or of this Agreement.  If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted and enforced only to the extent that such provision is
enforceable.

 

15.7.

Any modification, amendment or qualification hereof shall be null and void and
shall not be binding upon any party unless recorded by written instrument duly
signed by the parties hereto.

 

15.8.

This Agreement shall be governed by, construed and interpreted in accordance
with the laws in force in the state of Delaware.

 

15.9.

This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same Agreement.

 

15.10.

Subject to section 14, each of the parties attorns and submits to the
non-exclusive jurisdiction of the courts of the state of Minnesota with respect
to any matter or dispute pertaining to this Agreement.

 

15.11.

This Agreement shall be binding upon and enure to the benefit of the parties
hereto together with their respective heirs, executors, successors and permitted
assigns.

 

 

 

-7-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, THE PARTIES HAVE SIGNED THIS AGREEMENT AT THE PLACE AND AT
THE DATE HEREINABOVE FIRST MENTIONED.

 

BIOAMBER INC.

 

 

 

 

Per:

/s/ Jean-François Huc

 

JEAN-FRANÇOIS HUC

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Andrew P. Ashworth

 

ANDREW P. ASHWORTH

 

 

-8-

 